Opinion,
Min Justice Mitchell:
This is an ejectment by plaintiffs in error who were also *598plaintiffs below, against defendants in error, who claim to hold possession as lessees of plaintiffs’ title. It is admitted that the land was in possession of plaintiffs’ father, Madison Myers, as owner, at his death in 1859, and that plaintiffs are devisees under his will of undivided interests in the land.
' Defendants hold possession under a lease from the devisees of Madison Myers in 1864, all the other devisees being then sui juris and joining in the lease, and plaintiffs, then infants, being-parties to the lease through their guardians, acting under the authority of a special act of assembly approved April 15, 1864, P. L. 433. Th*e defendants also, under the plea of former recovery, gave evidence that the title, as between the present parties, was res adjudicata. The learned judge presiding at the trial sustained this view as to every point in the case except the continuance of the lease beyond twenty years, and as to this, he held the lease still in force, as a matter of law, and therefore peremptorily directed a verdict for the defendants.
Of the fifteen specifications of error, eight are exceptions to the answers to points, and therefore entirely useless. Points, or requests for charge, are statements of the rules or particular portions of the law, which counsel deem applicable to the special facts of the case. Their use is, first, to direct the attention of the judge to the view of the law'which the parties desire him to take, and secondly, thereby to have the jury instructed upon the principles which they ought to apply in making up their verdict, after they have ascertained the facts. While points may be submitted even in cases like the present, and are often useful as suggestions and condensed arguments, yet where upon the whole case the judge conceives it his duty to give the jury a binding 'instruction, the answers to points become mere dissertations on the law, useless to the jury, unnecessarily burdensome to the judge, and complicating to the record when presented for consideration here,. It is frequently satisfactory to the jury as well as the parties, and assists our labor if the case comes here, for the judge to indicate, in a general way, the grounds of his action, but .it is the better practice to decline to answer points in detail, as no longer necessary. The correctness of the direction to the jury to find in one way or another, depends on the facts admitted or estab*599lislied, and if the conclusion is right on the facts, no error is committed though the reasons assigned are insufficient or even incorrect.
The remaining specifications of error raise four questions ; first, whether the act of assembly was constitutional, second, whether the lease was executed in accordance with the directions of the act, third, whether the lease was within the power granted, and fourth, whether it had by its own terms expired.
The first three- questions were correctly disposed of by the learned judge at the trial, and we might well rest the case on his charge. But it was not necessary to discuss them at all. They were res adjudicate.
To September Term 1881, the plaintiffs filed a bill in equity against the defendants, setting up their title under their father’s will; their minority in 1864; the making of the lease now in question; their acceptance of the accumulated royalty under the lease, upon coming of age, in ignorance of the facts and their rights; their information and belief that the lease was not made in pursuance of the act; an averment that their guardians were not authorized to make the lease; and concluding with a prayer that the lease be declared void, and ordered to be surrendered for cancellation. An answer was filed by defendants, setting up the act of 1864 ; maintaining the validity of the lease ; and averring acts of ratification by the complainants, for a series of thirteen and sixteen years respectively, after coming of age. Evidence was taken upon both sides, and an elaborate report was made by a master, finding,
1. That the act of 1864 was constitutional, and conferred full legal authority upon the guardians to make a lease.
2. That the lease in question was not made strictly in pursuance of the terms imposed by the statute, and had therefore been voidable.
8. But that complainants after arriving at age had fully ratified the lease and were bound by it.
Exceptions to this report were dismissed in a careful and learned opinion by the president judge of the Common Pleas, covering all of the points discussed by the master, and a decree was entered dismissing the bill with costs. Complainants then took an appeal to this court, of January Term 1885, No. 460, and assigned, among other things, that the court erred, “ 3, in *600deciding that the lease was valid; 4, in declaring the special act constitutional; and 5, in affirming the master’s report.”
The decree was affirmed by this court, in a brief opinion, per curiam, referring to the absence of fraud (which alone could do away with the force of the acts of ratification), and continuing “ The court, in an able and satisfactory opinion, overrules all exceptions to the report. The reasons in that opinion contained, vindicate the conclusion at which it arrived.” The scope of the opinion thus indorsed, has already been noted, and in view of that, and of the errors alleged in it, which were thus held not to be errors, it is impossible to maintain, as is now sought to be done, that the decree of this court only determined that the bill must fail on technical grounds, for want of jurisdiction in equity.
The learned judge at the trial held that this former adjudication concluded the plaintiffs in the present action, and I have been thus particular in setting out the proceedings in detail, because of the earnest and determined effort of counsel to get away from the force of this ruling.
The binding effect of a former adjudication depends upon the identity of the rights involved, not of the evidence, or of the arguments used. An examination of the causes of action shows not only that every right involved in the present case was necessarily involved in the former, but even that nearly every point made now in support of those rights, was in fact argued and considered then. The only exceptions are the repugnance of the act of 1864 to the constitution of the United States, and the termination of the lease.
In regard to the former, it would be sufficient to say that the point might have been made, and therefore is concluded, whether actually made or not. But in fact the constitutionality of the act was not material then or now, as the complainants, with full knowledge of what had been done in their name, ratified, confirmed; and accepted the benefits of it, for years after coming of age, and whether it was done with or without authority, they were held to be estopped from disputing its validity. We do not think there is the slightest basis for objection to the act under the constitutions either of this state' or of the United States, but we forbear to discuss this aspect of the case because entirely immaterial.
*601With regard to the continuance of the lease, it appears that the term of twenty years for which it was first to run, expired during the pendency of the proceeding in equity, and no doubt the court might have considered this question, though not specifically set up in the original bill, had application been made by stipplemental petition, or even under the prayer for further relief. As it is not clear, however, that the court did actually have its attention directed to this point, we will add here that the cases of Lewis v. Effinger, 30 Pa. 281, and Effinger v. Lewis, 32 Pa. 367, settle the validity of a lease for a term certain, and thereafter to continue at the will of the lessee.
The fifth specification of error involves a point of practice which it may be well to notice. Upon defendants offering the lease in evidence, plaintiffs asked the purpose of the offer, and excepted to the ruling of the court that the paper showed for itself what it was offered for.
There is no absolute rule that a party offering a writing can be called upon to state formally the purpose of the offer. Generally the other party has a right to examine the paper before it is passed upon. by the judge, though there may be exceptional cases where even this right would be suspended for a time, if the peculiar exigency of the case demanded it. On view of the paper, counsel may call for a statement of the purpose for which it is offered, but how formally this statement is to be made, in how much detail, etc., are matters necessarily within the discretion of the presiding judge, and this court will not reverse unless there is a manifest abuse of such discretion.
The right to an offer of what a witness is (jailed to prove, stands upon a somewhat different basis. There can be no inspection of his testimony beforehand, and it may be not only irrelevant but highly improper, and the opposite party has a right to guard against possible danger in this way. The remarks of Burnside, J., in Milliken v. Barr, 7 Pa. 24, and of Sharswood, J., in Morgan v. Browne, 71 Pa. 136, were made with 'reference to witnesses, not documents, and even in regard to witnesses, the rule is intended to aid, not to obstruct the fair and orderly trial of the case, and its practical enforcement depends very largely on the special circumstances at the moment when the question arises, and therefore upon the discretion of the judge.
*602The offer in the present ease was of the lease which purported. to pass the title under which plaintiffs claimed, to the parties under whom defendants claimed. It went directly to the very substance of the issue, and the learned judge was quite justified in saying “ the paper shows for itself, and is sufficient of what it is offered for.”
The case being entirely clear of error, the judgment is affirmed.